DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 11/07/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-11,12-17 and 19-23 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 11/07/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, line 2, change “thermal conductive of…” to “thermal conductivity of…”.
In claim 23, line 2, change “1 Wm-1K-1 or more or 100 Wm-1K-1.” to “1 Wm-1K-1 or more.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Shinji et al. (US 2020/0033774 A1) in view of Deeney et al. (US 2003/0202328 A1) in view of Miyazaki et al. (US 2020/0064533 A1).

Regarding claim 9, Samuels teaches an image capture device (Samuels, Fig. 3) comprising: 
a heatsink comprising (Samuels, Fig. 5, heat sink 410, Paragraph 0051, Fig. 6, Paragraph 0055, The heat sink is considered to be the metal plate.):
a planar surface and a cut out that are adjacent (Samuels, Fig. 6, heat sink 410, The cut out may be considered to be the left rectangular notch of plate 414 or the gap 610.); and
a sheet conductor covering a portion of the planar surface of the heatsink (Samuels, Paragraph 0055, The sheet conductor is the graphene layer.), and the sheet conductor is made of a material that has a high thermal conductivity (Samuels, Paragraph 0055);
a printed circuit board (Samuels, Fig. 6, PCB 500, Paragraph 0051 and 0053-0055) comprising a microprocessor, a power circuit, or both on a forward surface of the printed circuit board (Samuels, Fig. 6, processing components 600, Paragraph 0054), wherein the forward surface of the printed circuit board is in communication with the planar surface through the sheet conductor and a rear surface of the printed circuit board faces away from the planar surface (Samuels, Fig. 6, Paragraphs 0055, The forward surface is in view in Figure 6. The rear surface is not in view in Figure 6.). 
However, Samuels does not teach wherein the sheet conductor has a thickness that is less than the thickness of the heatsink and the sheet conductor is made of a material that has a higher thermal conductivity than the material of the heatsink; the printed circuit board comprising a microprocessor, a power circuit, or both on a rear surface of the printed circuit board; nor a thermal interface material located between the sheet conductor and the planar surface of the heatsink.
In reference to Shinji et al. (hereafter referred as Shinji), Shinji teaches a sheet conductor (Shinji, Fig. 2, graphite sheet 52) has a thickness that is less than the thickness of the heatsink (Shinji, Fig. 2, Metal plate 51, Paragraph 0046) and the sheet conductor (Shinji, Fig. 2, graphite sheet 52, Paragraph 0045, The graphite sheet has a thermal conductivity of 300 to 1500 Wm-1K-1) is made of a material that has a higher thermal conductivity than the material of the heatsink (Shinji, Fig. 2, Metal plate 51, Paragraph 0045, The aluminum metal plate has a thermal conductivity of 236 Wm-1K-1).
These arts are analogous since they are both related to transferring heat from components using a sheet conductor and a metal plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Samuels with the graphite sheet and aluminum plate materials and thickness as seen in Shinji since the graphite sheet is preferably thinner than the metal plate in order to obtain a high thermal conductivity in the in-plane directions and would produce similar and expected results for transferring and spreading heat across the metal plate (Shinji, Paragraphs 0045-0046).
However, the combination of Samuels and Shinji does not teach the printed circuit board comprising a microprocessor, a power circuit, or both on a rear surface of the printed circuit board; nor a thermal interface material located between the sheet conductor and the planar surface of the heatsink.
In reference to Deeney et al. (hereafter referred as Deeney), Deeney teaches a printed circuit board comprising circuit components on a rear surface of the printed circuit board (Deeney, Fig. 3, printed circuit board ("PCB") 102 and Components 110).
These arts are analogous since they are both related to transferring heat from components to a heat sink. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels and Shinji with the teaching of placing components (components 600 of Samuels) on both a forward side and rear side of a PCB and connecting components to the heatsink as seen in Deeney to allow for more components to be placed on a PCB and to allow heat from components on the rear of the PCB to be transferred to the heatsink to be effectively cooled by a heat sink (Deeney, Paragraph 0023).
However, the combination of Samuels, Shinji and Deeney does not teach a thermal interface material located between the sheet conductor and the planar surface of the heatsink.
In reference to Miyazaki, Miyazaki teaches a thermal interface material (Miyazaki, Fig. 2, “double sided tape”, Paragraph 0062, “the graphite sheet of the heat conduction member 19 may contact the lower surface of the FPC 12 and the thermally conductive double-sided tape of the heat conduction member 19 may contact the bottom portion 32”) located between the sheet conductor (Miyazaki, Fig. 2, heat conduction member 19, Paragraph 0061) and the planar surface of the heatsink (Miyazaki, Fig. 2, bottom portion 32 of sheet metal frame 13, Paragraph 0061).
These arts are analogous since they are related to transferring heat from components using a graphite sheet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels, Shinji and Deeney with the thermal interface material (double-sided tape) as seen in Miyazaki since “thermally conductive double-sided tape exhibits a superior thermal conduction property in a vertical direction and thereby diffuses heat in the vertical direction (Miyazaki, Paragraph 0069)” to transfer heat in both the horizontal direction using the graphite sheet (Miyazaki, Paragraph 0068) and the vertical direction (Miyazaki, Paragraph 0069).

Regarding claim 10, the combination of Samuels, Shinji, Deeney and Miyazaki teaches the image capture device of claim 9 (see claim 9 analysis), wherein the sheet conductor is connected to the planar surface by a connector (Miyazaki, Fig. 2, “double sided tape”, Paragraph 0062, “the graphite sheet of the heat conduction member 19 may contact the lower surface of the FPC 12 and the thermally conductive double-sided tape of the heat conduction member 19 may contact the bottom portion 32”, The double sided tape is both a connector and thermal interface material.).

Regarding claim 11, the combination of Samuels, Shinji, Deeney and Miyazaki teaches the image capture device of claim 10 (see claim 10 analysis), wherein the connector is double sided tape (Miyazaki, Fig. 2, “double sided tape”, Paragraph 0062, “the graphite sheet of the heat conduction member 19 may contact the lower surface of the FPC 12 and the thermally conductive double-sided tape of the heat conduction member 19 may contact the bottom portion 32”).

Regarding claim 13, the combination of Samuels, Shinji, Deeney and Miyazaki teaches the image capture device of claim 9 (see claim 9 analysis), wherein the sheet conductor is made of a material comprising a thermal conductivity of 500 Wm-1K-1or more (Shinji, Fig. 2, graphite sheet 52, Paragraph 0045, The graphite sheet has a thermal conductivity of 300 to 1500 Wm-1K-1).

Regarding claim 14, the combination of Samuels, Shinji, Deeney and Miyazaki teaches the image capture device of claim 9 (see claim 9 analysis), further comprising a conductor (Deeney, Fig. 3, wrap-around portion 304, planar portion 115A and planar portion 115C) that extends from a rear side of the printed circuit board (Deeney, Fig. 3, printed circuit board ("PCB") 102 and Components 110) to a front side of the heatsink (Deeney, Fig. 3, conductive gap pad 310 and heat sink 106) so that heat is distributed about the heatsink (Deeney, Fig. 3, Paragraphs 0023 and 0030-0031).


Alternatively, claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Shinji et al. (US 2020/0033774 A1) in view of Deeney et al. (US 2003/0202328 A1) in view of Miyazaki et al. (US 2020/0064533 A1) in further view of Call et al. (US 5471027).

Alternatively, regarding claim 10, the combination of Samuels, Shinji, Deeney and Miyazaki teaches the image capture device of claim 9 (see claim 9 analysis). However, the combination of Samuels, Shinji, Deeney and Miyazaki does not explicitly state wherein the sheet conductor is connected to the planar surface by a connector.
In reference to Call et al. (hereafter referred as Call), Call teaches thermally conductive double-sided tape includes a connector (Call, Fig. 4, tape 42) and a thermal interface material (Call, Fig. 4, adhesive 41 and 43, Column 7, Lines 36-58).
These arts are analogous since they are related to transferring heat from components to a heatsink. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels, Shinji, Deeney and Miyazaki with the explicit teaching of a double-sided tape including a connector and a thermal interface material as seen in Call since it is a known construction for thermally conductive double-sided tape and would produce similar and expected results for transferring heat.


Regarding claim 11, the combination of Samuels, Shinji, Deeney, Miyazaki and Call teaches the image capture device of claim 10 (see claim 10 analysis), wherein the connector is double sided tape (Miyazaki, Fig. 2, “double sided tape”, Paragraph 0062, “the graphite sheet of the heat conduction member 19 may contact the lower surface of the FPC 12 and the thermally conductive double-sided tape of the heat conduction member 19 may contact the bottom portion 32”, Call, Fig. 4, Column 7, Lines 36-58).

Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Miyazaki et al. (US 2020/0064533 A1) in view of Deeney et al. (US 2003/0202328 A1).

Regarding claim 15, Samuels teaches an image capture device (Samuels, Fig. 3) comprising: 
a housing  (Samuels, Fig. 5, front portion 405 and back portion 415, Paragraph 0051); 
a heatsink located partially or completely within the housing surface, wherein the heatsink comprises a planar surface (Samuels, Fig. 5, heat sink 410, Paragraph 0051, Fig. 6, Paragraph 0055, The heat sink is considered to be the metal plate.); 
a printed circuit board in communication with the heatsink  (Samuels, Fig. 6, PCB 500, Paragraph 0051 and 0053-0055); and 
a sheet conductor located between and in direct contact with the planar surface of the heatsink and the printed circuit board (Samuels, Fig. 6, Paragraph 0055, “the graphene layer is between the metal plate and the heat-producing components 600 of the PCB 500”, The graphene layer is considered to be the sheet conductor.);
a thermal interface material between the sheet conductor and a rear side of the printed circuit board (Samuels, Paragraphs 0052 and 0055, “In one embodiment, thermal paste or a thermal pad is placed between the processing components 600 and the heat sink 410 to ensure thermal coupling and to improve the efficiency of heat transfer between the components 600 and the heat sink 410”. The thermal paste or pad is a thermal interface and is between the sheet conductor of the heatsink and a rear side of the PCB (side opposite the side facing the heatsink).).
However, Samuels does not teach a connector connecting the sheet conductor to the heatsink, a conductor that extends from a rear side of the printed circuit board to a front side of the heatsink so that heat is distributed about the heatsink.
In reference to Miyazaki, Miyazaki teaches a connector (Miyazaki, Fig. 2, “double sided tape”, Paragraph 0062, “the graphite sheet of the heat conduction member 19 may contact the lower surface of the FPC 12 and the thermally conductive double-sided tape of the heat conduction member 19 may contact the bottom portion 32”) connecting the sheet conductor (Miyazaki, Fig. 2, heat conduction member 19, Paragraph 0061) to the heatsink (Miyazaki, Fig. 2, bottom portion 32 of sheet metal frame 13, Paragraph 0061).
These arts are analogous since they are both related to transferring heat from components using a graphite sheet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Samuels with the graphite sheet and connector (double-sided tape) as seen in Miyazaki since “thermally conductive double-sided tape exhibits a superior thermal conduction property in a vertical direction and thereby diffuses heat in the vertical direction (Miyazaki, Paragraph 0069)” to transfer heat in both the horizontal direction using the graphite sheet (Miyazaki, Paragraph 0068) and the vertical direction (Miyazaki, Paragraph 0069).
However, the combination Samuels and Miyazaki does not teach a conductor that extends from a rear side of the printed circuit board to a front side of the heatsink so that heat is distributed about the heatsink.
In reference to Deeney et al. (hereafter referred as Deeney), Deeney teaches a conductor (Deeney, Fig. 3, Gap pad 112, wrap-around portion 304, planar portion 115A and planar portion 115C) that extends from a rear side of the printed circuit board (Deeney, Fig. 3, printed circuit board ("PCB") 102 and Components 110) to a front side of the heatsink (Deeney, Fig. 3, conductive gap pad 310 and heat sink 106) so that heat is distributed about the heatsink (Deeney, Fig. 3, Paragraphs 0023 and 0030-0031).
These arts are analogous since they are both related to transferring heat from components to a heat sink. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels and Miyazaki with the teaching of connecting components on a front side of a PCB to the heatsink as seen in Deeney to allow heat from components on the front of the PCB to be transferred to the heatsink to be effectively cooled by a heat sink (Deeney, Paragraph 0023).

Regarding claim 16, the combination of Samuels, Miyazaki and Deeney teaches the image capture device of claim 15 (see claim 15 analysis), wherein the sheet conductor and the planar surface are equal in size (Samuels, Fig. 6, Paragraph 0055, A graphene layer coupled to a metal plate is considered to be equal in size to the planar surface of the metal plate. Further, the planar surface may be considered to be only the portions of the surface with the graphene layer.).

Regarding claim 17, the combination of Samuels, Miyazaki and Deeney teaches the image capture device of claim 16 (see claim 16 analysis), wherein the connector covers an entire surface area of the sheet conductor, the planar surface, or both (Samuels, Paragraph 0055, Miyazaki, Paragraph 0062, The surface area is the considered to be the surface of the sheet conductor that contacts the connector.).

Regarding claim 19, the combination of Samuels, Miyazaki and Deeney teaches the image capture device of claim 15 (see claim 15 analysis), wherein the conductor can be made of any thermal conductor material (Deeney, Paragraph 0029).
 However, the combination of Samuels, Miyazaki and Deeney does not teach wherein the conductor and the sheet conductor are made of a same material.
In further reference to Miyazaki, Miyazaki teaches a graphite sheet has high thermal conductivity (Miyazaki, Paragraph 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels, Miyazaki and Deeney to use graphite as the material for the conductor (any part or all of Gap pad 112, wrap-around portion 304, planar portion 115A) since it is a high thermal conductivity material and would provide similar and expected results for transferring heat. Therefore, the limitation “wherein the conductor and the sheet conductor are made of a same material” is met.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Miyazaki et al. (US 2020/0064533 A1) in view of Deeney et al. (US 2003/0202328 A1) in view of Shinji et al. (US 2020/0033774 A1).

Alternatively, regarding claim 16, the combination of Samuels, Miyazaki and Deeney teaches the image capture device of claim 15 (see claim 15 analysis). However, the combination of Samuels, Miyazaki and Deeney does not teach wherein the sheet conductor and the planar surface are equal in size.
In reference to Shinji, Shinji teaches wherein the sheet conductor and the planar surface are equal in size (Shinji, Paragraph 0046).
These arts are analogous since they are all related to transferring heat from components using a sheet conductor and a metal plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels and Miyazaki with teaching of using Shinji a sheet conductor and the planar surface pf the metal plate that are substantially equal in size to evenly distribute heat in both the in-plane direction and perpendicular direction (Shinji, Paragraphs 0045-0046).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Miyazaki et al. (US 2020/0064533 A1) in view of Deeney et al. (US 2003/0202328 A1) in view of Shinji et al. (US 2020/0033774 A1) in view of Lee et al. (US 2011/0127912 A1).

Alternatively, regarding claim 17, the combination of Samuels, Miyazaki, Deeney and Shinji teaches the image capture device of claim 16 (see claim 16 analysis). However, the combination of Samuels, Miyazaki, Deeney and Shinji does not teach wherein the connector covers an entire surface area of the sheet conductor, the planar surface, or both.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches wherein a thermally conductive connector (Lee, Fig. 2, conductive adhesive layer 140, Paragraph 0101) covers an entire surface area of a sheet conductor (Lee, Fig. 2, heat radiation pad 125, Paragraph 0101), a planar surface of a heatsink (Lee, Fig. 2, heat radiation unit 112), or both (Lee, Fig. 2, Paragraph 0101).
These arts are analogous since they are all related to transferring heat from components using a sheet conductor and a metal plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels, Miyazaki, Deeney and Shinji with the teaching of covering an entire surface area of the sheet conductor or the planar surface as seen in Lee to securely bond the surfaces (Lee, Paragraph 0101) and to provide the greatest amount of contact possible for heat transfer.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Miyazaki et al. (US 2020/0064533 A1) in view of Deeney et al. (US 2003/0202328 A1) in further view of Miyahara et al. (US 6,097,598).

Regarding claim 20, the combination of Samuels, Miyazaki and Deeney teaches the image capture device of claim 19 (see claim 19 analysis), wherein the conductor and the sheet conductor are graphite sheets (Miyazaki, Paragraph 0068). 
However, the combination of Samuels, Miyazaki and Deeney does not teach wherein the conductor and the sheet conductor have a thermal conductivity of about 500 Wm-1K-1 to about 2000 Wm-1K-1, and the thermal conductivity of the conductor and the sheet conductor is greater than a thermal conductivity of the heatsink.
In reference to Miyazaki, Miyazaki teaches a heatsink is made of aluminum and has a thermal conductivity between 117-218Wm-1K-1 (Miyazaki, Paragraphs 0015 and 0053).
These arts are analogous since they are both related to transferring heat from components using a graphite sheet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Samuels, Miyazaki and Deeney with the use of aluminum as seen in Miyazaki as the metal plate since it is a known metal with a thermal conductivity appropriate for transferring heat (Miyazaki, Fig. 10, Paragraph 0078) and is a low cost material. 
However, the combination of Samuels, Miyazaki and Deeney does not teach wherein the conductor and the sheet conductor have a thermal conductivity of about 500 Wm-1K-1 to about 2000 Wm-1K-1, and the thermal conductivity of the conductor and the sheet conductor is greater than a thermal conductivity of the heatsink.
In reference to Miyahara, Miyahara teaches a graphite sheet has a thermal conductivity between 400 to 2000 Wm-1K-1 (Miyahara, Fig. 2, thermal conductivity foil 2, Column 3, Lines 10-20).
These arts are analogous since they are all related to transferring heat from components. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Samuels, Miyazaki and Deeney with the explicit teaching of the thermal conductivity of the graphite sheet conductor as seen in Miyahara.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Samuels, Miyazaki and Deeney with the explicit teaching of the thermal conductivity of the graphite sheet conductor as seen in Miyahara since it is a known thermal conductivity for a graphite sheet and would provide similar and expected results as a heat transfer material. Therefore, the limitation “the thermal conductivity of the conductor and the sheet conductor is greater than a thermal conductivity of the heatsink” is met.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2016/0334692 A1) in view of Miyazaki et al. (US 2020/0064533 A1) in view of Deeney et al. (US 2003/0202328 A1) in further view of Fukui (US 2006/0100336 A1).

Regarding claim 23, the combination of Samuels, Miyazaki and Deeney teaches the image capture device of claim 15 (see claim 15 analysis). However, the combination of Samuels, Miyazaki and Deeney does not teach wherein the thermal interface material has a thermal conductive of 1 Wm-1K-1 or more or 100 Wm-1K-1.
In reference to Fukui, Fukui teaches wherein a thermal interface material has a thermal conductive of 1 Wm-1K-1 or more (Fukui, Paragraph 0144, “The 1/4-scale cone penetration consistency of the heat conductive silicone grease was 110 and its thermal conductivity was 5.5 W/mK.”).
These arts are analogous since they are all related to transferring heat from components (Fukui, Paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Samuels, Miyazaki and Deeney with the thermal interface material of Fukui.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Samuels, Miyazaki and Deeney with the thermal interface material of Fukui since it is a known thermal interface material for heat dissipation and would provide similar and expected results of transferring heat.

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 22, prior art of record neither anticipates nor renders obvious:
“The image capture device of claim 11, further comprising: an integrated sensor and lens assembly (ISLA) having a portion that extend through the cutout.”

Claims 1-7 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a housing; a heatsink located partially or completely within the housing, wherein the heatsink comprises: a planar surface; and a cutout adjacent to the planar surface that is configured to allow a portion of an integrated sensor and lens assembly (ISLA) to extend through the cutout and connect to the housing; a printed circuit board in communication with the heatsink; and a sheet conductor that is a graphite sheet connected to the planar surface of the heatsink and in direct contact with the printed circuit board or components of the printed circuit board, and a conductor that in communication with the printed circuit board and extends over the printed circuit board and the heatsink where the conductor connects to the heatsink.”
Claims 2-7 and 21 depend on, and further limit, independent claim 1. Therefore, claims 2-7 and 21 are considered allowable for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                       


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698